EX 10.36
TERM LOAN NOTE


Australia and New Zealand Banking Group Limited


U.S.$50,000,000.00         April 30, 2020


FOR VALUE RECEIVED, Xylem Inc. (the “Borrower”) unconditionally promises to pay
to AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED (the “Bank”), having an
address at 277 Park Avenue, New York, New York, 10172, in the lawful money of
the United States of America and in immediately available funds, the principal
amount of Fifty Million United States Dollars (U.S.$50,000,000.00) (the “Loan”)
at the Bank’s office at 277 Park Avenue, New York, New York, 10172, on April 29,
2021 (the “Maturity Date”), together with accrued interest thereon from the date
hereof as more particularly hereinafter set forth.


The Borrower promises to pay interest on the unpaid principal amount of the Loan
at a rate per annum equal to the Adjusted LIBO Rate (as defined below) plus
1.50%. After maturity of the Loan (including by reason of acceleration of the
Loan following an Event of Default (as defined below)) or non-payment when due
of interest on the Loan or any other amount payable hereunder (whether at
scheduled maturity, by acceleration or otherwise), the Borrower shall on demand
from the Bank pay interest, to the extent permitted by law, on such defaulted
amount up to (but not including) the date of actual payment in full (after as
well as before judgment) at a rate equal to (i) in the case of overdue principal
of the Loan, 2.00% plus the rate otherwise applicable to the Loan as provided in
this Note, and (ii) in the case of any other amount, 2.00% plus the Bank’s Base
Rate (as defined below). Any change in the interest rate resulting from a change
in the Base Rate shall take effect at the time of such change in the Base Rate.
Interest shall be calculated on the basis of a year of (i)(x) in the case of
obligations bearing interest at the Adjusted LIBO Rate, 360 days and (y) in the
case of obligations bearing interest at the Base Rate, 365 or 366 days, as
applicable, and (ii) the exact number of days elapsed. Interest shall be payable
in lawful money of the United States of America at the office of the Bank listed
above (i) at the end of each three (3) month period after the date hereof and
(ii) on the Maturity Date (each such date, an “Interest Payment Date”). The
Borrower authorizes the Bank to debit its account with the Bank’s New York
branch with respect to all payments hereon.


The Borrower represents and warrants to the Bank on the date hereof that: (a)
the Borrower has full power and authority to execute and deliver this Note and
to perform its obligations hereunder; (b) this Note has been duly authorized by
the Borrower, and evidences its legal, valid and binding obligation, enforceable
against it in accordance with its terms; (c) the Borrower’s execution, delivery
and performance of this Note do not and will not contravene (i) its
incorporation documents, (ii) any instrument or agreement to which it is a party
or by which it or any of its assets is bound where such violation is reasonably
likely to result in a Material Adverse Effect or (iii) any provision of any law,
rule or regulation or any decree, order, judgment or requirement for approvals
applicable to it where such violation is reasonably likely to result in a
Material Adverse Effect; (d) the obligations of the Borrower hereunder rank pari
passu with all of its other unsubordinated, unsecured indebtedness; (e) the Loan
will be used by the Borrower for general corporate and working capital purposes;
and (f) there has been no material adverse change in the consolidated financial
condition of the Borrower and its Subsidiaries from the financial condition
reported in the most recently delivered audited financial statements delivered
to the Bank.


Upon the occurrence of any of the following events (each, an “Event of
Default”): (i) non-payment when due and payable of (x) any principal amount of
the Loan or (y) any other amount in respect of the Liabilities and such default
shall continue unremedied for a period of five (5) days; (ii) any representation
made in the foregoing paragraph being false or misleading in any material
respect when so made; (iii) the failure of the Borrower or any of its
Significant Subsidiaries (as defined below) to generally pay its debts as they
come due or the admission in writing by the Borrower or any of its Significant
Subsidiaries of its inability to pay its debts generally, or the making by the
Borrower or any of its Significant Subsidiaries of an assignment for the benefit
of creditors, or the institution of any proceeding by or against the Borrower or
any of its Significant Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency or
1



--------------------------------------------------------------------------------

EX 10.36
reorganization or relief of debtors, or the appointment of a receiver, trustee,
custodian or other similar official for the Borrower or any of its Significant
Subsidiaries or for any substantial part of its property and, in the case of
institution of any such proceeding against the Borrower or any of its
Significant Subsidiaries either such proceeding remaining undismissed or
unstayed for a period of sixty (60) days or any of the actions sought in the
proceeding occurring, or the Borrower or any of its Significant Subsidiaries
taking any corporate or other authorizing action in respect of the foregoing;
(iv) failure of the Borrower or any of its Subsidiaries to pay when due any
principal, interest, premium, or other amount owing with respect to any of its
indebtedness for borrowed money or other obligations (including guarantees
thereof in an amount exceeding U.S.$70,000,000.00 (or its equivalent in any
other currency)) or any other event occurring or condition existing and
continuing after any applicable grace period, the effect of which event
occurring or condition existing and continuing is to accelerate or to permit the
acceleration of the maturity of such indebtedness; (v) any judgment or order for
the payment of money in an amount exceeding U.S.$70,000,000.00 (or its
equivalent in any other currency) shall be rendered against the Borrower or any
of its Subsidiaries and shall remain unpaid or unsatisfied for a period of sixty
(60) days; or (vi) a Change in Control (as defined below) shall occur.


THEN AND IN ANY SUCH EVENT, the Bank in its discretion may, by written notice to
the Borrower, declare the principal of and accrued interest on all Liabilities
to be, whereupon the same shall become, forthwith due and payable, without
presentment, demand, protest or other notice of any kind all of which are hereby
expressly waived by the Borrower, provided that upon the occurrence of any event
specified in clause (iii) with respect to the Borrower such amounts shall
automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
the Borrower.


The Borrower shall give the Bank written notice of the occurrence of any Event
of Default promptly after the Borrower is aware of the same.


The Loan may be prepaid by the Borrower, together with all accrued and unpaid
interest thereon, at any time without premium or penalty; provided that if any
principal payment hereunder is made for any reason whatsoever on a date other
than an Interest Payment Date, the Borrower (i) shall pay interest accrued
thereon through the date of such payment and (ii) shall indemnify the Bank
against any actual net loss or expense that the Bank may sustain or incur
(including any actual net loss or expense incurred by reason of the liquidation
or reemployment of deposits or other funds acquired by the Bank to fund or
maintain funding of the Loan), as determined by the Bank, on demand. A
certificate of the Bank as to any amount required to be paid by the Borrower
under this paragraph shall accompany such demand and shall be, except in the
case of manifest error or in the absence of good faith, final and conclusive.


        In the event that a determination is made by the Bank in its sole
discretion that the adoption of any applicable law, rule or regulation regarding
capital adequacy, or any change therein or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by the Bank with any request or directive regarding capital adequacy (whether or
not having the force of law) of any such authority, central bank or comparable
agency, has or would have the effect of reducing the rate of return on the
Bank’s capital as a consequence of its Loan to the Borrower evidenced hereby to
a level below that which the Bank could have achieved but for such adoption,
change, or compliance, the Borrower promises to pay on demand to the Bank such
additional amount or amounts as will compensate the Bank for such reduction. It
is agreed that all requests, rules, guidelines or directives (x) in connection
with the Dodd-Frank Wall Street Reform and Consumer Protection Act or (y)
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Regulations and Supervisory Practices (or any successor or similar
authority) or the United States or Australian financial regulatory authorities
in connection with Basel III, in the case of each of clauses (x) and (y),
regardless of the date enacted, adopted, issued, promulgated or implemented
shall be deemed to be changes in law, rule or regulation included in the scope
of this paragraph. A certificate of the Bank as to any amount required to be
paid by the Borrower under this paragraph shall accompany such demand and shall
be, except in the case of manifest error or in the absence of good faith, final
and conclusive.


2



--------------------------------------------------------------------------------

EX 10.36
Notwithstanding any other provision herein, if any change in any law or
regulation or in the interpretation thereof by any governmental authority
charged with the administration or interpretation thereof shall make it unlawful
for the Bank to make or maintain the Loan as a LIBO Loan, then, by written
notice to the Borrower, the Bank may declare that the Loan is deemed to be a
Base Rate Loan, in which event the Loan shall be automatically converted to a
Base Rate Loan as of the effective date of such notice.


In the event the Bank determines that the rates at which U.S. dollar deposits
are being offered for an interest period will not adequately and fairly reflect
the cost to such the Bank of making or maintaining the Loan as a LIBO Loan, the
Bank shall notify the Borrower of such determination and until the Bank shall
have advised the Borrower that the circumstances giving rise to such notice no
longer exist, the Loan shall be deemed to be a Base Rate Loan. Each
determination by the Bank hereunder shall be made in good faith and shall be
conclusive absent manifest error.


Notwithstanding any other provision herein, if the Bank determines (which
determination shall be conclusive absent manifest error) that:


(i)  adequate and reasonable means do not exist for ascertaining the LIBO Rate
for any interest period, including, without limitation, because the Screen Rate
is not available or published on a current basis and such circumstances are
unlikely to be temporary; or


(ii)  the administrator of the Screen Rate or a governmental authority having
jurisdiction over the Bank has made a public statement identifying a specific
date after which the LIBO Rate or the Screen Rate shall no longer be made
available, or used for determining the interest rate of loans (such specific
date, the “Scheduled Unavailability Date”),


then, reasonably promptly after such determination by the Bank, the Bank and the
Borrower shall negotiate in good faith for a period of 30 days to amend this
Note to replace the LIBO Rate with an alternate benchmark rate (including any
mathematical or other adjustments to the benchmark (if any) incorporated
therein), giving due consideration to any evolving or then existing convention
for similar U.S. dollar denominated credit facilities for such alternative
benchmarks (any such proposed rate, a “LIBOR Successor Rate”), together with any
proposed LIBOR Successor Rate Conforming Changes (as defined below). Such LIBOR
Successor Rate shall be applied in a manner consistent with market practice;
provided that to the extent such market practice is not administratively
feasible for the Bank, such LIBOR Successor Rate shall be applied in a manner as
otherwise reasonably determined by the Bank.


If the Bank and the Borrower have not agreed on a LIBOR Successor Rate by the
end of such 30-day period and the circumstances under clause (i) above exist or
the Scheduled Unavailability Date has occurred (as applicable), the Loan shall
be automatically converted to a Base Rate Loan.


All payments by the Borrower hereunder shall be made without any claim, right of
setoff, defense, or counterclaim and shall be free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all interest, penalties or additions thereto
(collectively, “Taxes”), except as required by any law. Each Recipient (as
defined below) shall furnish to the Borrower on the date hereof or on the date
it acquires an interest in the Loan, as applicable (and from time to time
thereafter either at the request of the Borrower or if any tax documentation it
previously delivered expires or becomes obsolete or inaccurate in any respect),
any applicable withholding form (and any associated documentation) it is legally
entitled to deliver which is prescribed by law as a basis for claiming exemption
from, or a reduction of, U.S. federal withholding Tax, together with such
supplementary documentation necessary to enable the Borrower to determine the
amount of Tax (if any) required by law to be withheld. If the Borrower shall be
required by law to deduct any Indemnified Taxes (as defined below) from or in
respect of any sum payable hereunder to the Bank, (i) such sum shall be
increased as may be necessary so that after making all required deductions
(including any deductions applicable to additional sums payable under this
paragraph) the Bank shall receive an amount equal to the sum it would have
received had no such deduction been made, (ii) the Borrower shall make such
deduction and (iii) the Borrower shall pay the full amount deducted to the
relevant taxing authority or other authority as
3



--------------------------------------------------------------------------------

EX 10.36
required by law. If, for the purpose of obtaining judgment in any court with
respect to sums due hereunder, it becomes necessary to convert any such sum from
United States Dollars into another currency the conversion shall be made at the
rate of exchange prevailing on the Business Day on which the judgment is given
and shall be made at the rate at which the Bank is able on the relevant date to
purchase United States Dollars with such other currency at the place such
judgment is given. If there is a change in the rate of exchange prevailing
between the Business Day on which a judgment is given and the date of payment of
the amount due, the Borrower shall pay such additional amounts as may be
necessary to ensure that the amount paid on such date is the amount in such
other currency which, when converted at the rate of exchange prevailing on the
date of payment, is the amount then due hereunder in United States Dollars. Any
amount due from the Borrower pursuant to this paragraph will be due as a
separate debt and shall not be affected by judgments obtained for other sums due
from the Borrower.


        No delay on the part of the Bank in exercising any of its options,
powers or rights, or partial or single exercise thereof, shall constitute a
waiver thereof. The options, powers and rights of the Bank specified herein are
in addition to those otherwise created.


        The Borrower represents and warrants that (a) the Borrower is in
compliance with applicable AML/CTF Laws (as such term is hereinafter defined)
and applicable Sanctions (as such term is hereinafter defined) in all material
respects and are not engaged in any activity that would result in the Borrower
being designated as a Sanctioned Person (as such term is hereinafter defined);
(b) the Loan will not violate any AML/CTF Laws or applicable Sanctions except
where such violation could not reasonably be expected to have a Material Adverse
Effect; and (c) except as permitted by Sanctions, the proceeds of the Loan will
not be used to fund, finance or facilitate any activities, business or
transaction of or with any Sanctioned Person or in any Sanctioned Country. The
Bank shall not be obligated to make the Loan if the Borrower is or becomes a
Sanctioned Person, or if the use of the proceeds thereof would violate any of
the representations or warranties in this paragraph or elsewhere in this Note.
The Borrower acknowledges that pursuant to the requirements of the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Act”), the Bank is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow the Bank to identify the Borrower
in accordance with the Act. The Borrower agrees to provide this information to
the Bank so the Bank can comply with the Act.


As used herein:


“Adjusted LIBO Rate” means an interest rate per annum (rounded upwards, if
necessary, to the next 1/100 of 1%) equal to (a) the LIBO Rate for an interest
period of three (3) months multiplied by (b) the Statutory Reserve Rate.


“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly or indirectly controls or is controlled by or is under
common control with the Person specified.


“AML/CTF Laws” means any anti-money laundering, counter-terrorism financing or
economic or trade sanctions laws or regulations applicable to the Borrower or
its Subsidiaries, including the Anti-Money Laundering and Counter-Terrorism
Financing Act 2006 (Cth) and all laws, rules, and regulations of any
jurisdiction applicable to the Borrower and its Subsidiaries concerning or
relating to bribery or corruption and/or counter-terrorism financing laws or
regulations.


“Base Rate” means a fluctuating interest rate per annum equal to the higher of
the (i) Bank’s Prime Lending Rate and (ii) 0.50% above the Bank’s Overnight
Federal Funds Rate; provided that if any of the aforesaid rates shall be less
than zero, such rate shall be deemed to be zero for purposes of this Note.


“Base Rate Loan” means a loan bearing interest at a rate determined by reference
to the Base Rate.


“Board” means the Board of Governors of the Federal Reserve System of the United
States.


4



--------------------------------------------------------------------------------

EX 10.36
“Board of Directors” shall mean the Board of Directors of the Borrower or any
duly authorized committee thereof.


“Business Day” means any day (other than (i) a day which is a Saturday, Sunday
or legal holiday in the State of New York or (ii) a day on which banks are not
open for dealings in deposits in United States Dollars in the London interbank
market ) on which banks are open for business in New York City.


A “Change in Control” shall be deemed to have occurred if (a) any Person or
group of Persons shall have acquired beneficial ownership of more than thirty
percent (30%) of the outstanding Voting Shares of the Borrower (within the
meaning of Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as
amended and the applicable rules and regulations thereunder) or (b) during any
period of twelve (12) consecutive months, commencing after the date hereof,
individuals who on the first day of such period were directors of the Borrower
(together with any replacement or additional directors who were nominated,
elected or approved prior to their election by a majority of directors then in
office) cease to constitute a majority of the Board of Directors of the
Borrower.


“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
from time to time, and the Treasury regulations promulgated thereunder.


“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.


“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to the Bank (including any assignee of or successor to the Bank and any
participant thereof) (each, a “Recipient”) or required to be withheld or
deducted from a payment to a Recipient: (a) income or franchise Taxes imposed on
(or measured by) net income (however denominated) (I) by the United States of
America, or by the jurisdiction under the laws of which the Recipient is
organized or in which its principal office is located or in which its applicable
lending office is located or (II) that are imposed as a result of a present or
former connection between such Recipient and the jurisdiction imposing such Tax
(other than connections arising from such Recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced the Note or any related document, or sold or
assigned an interest in any Loan, the Note or any related document), (b) any
branch profits Taxes imposed by the United States of America or any similar
Taxes imposed by any other jurisdiction, (c) any Tax attributable to a failure
by a Recipient to furnish applicable withholding forms and any associated
documentation in accordance with the terms hereof (including as a result of any
inaccurate or incomplete documentation), (d) any U.S. federal withholding Taxes
with respect to an applicable interest in the Loan resulting from any law in
effect on the date the applicable Recipient acquires such interest in the Loan
or designates a new lending office, except to the extent that such Recipient (in
the case of the designation of a new lending office) or its assignor, if any was
entitled, at the time of acquisition of such interest in the Loan or the
designation of a new lending office, to receive additional amounts from the
Borrower with respect to such withholding Taxes pursuant to the terms hereof,
and (e) any Taxes imposed with respect to the requirements of FATCA.


“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Note (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any regulations and any
official governmental interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
between the United States of America and any other relevant jurisdiction entered
into in connection with the implementation of such Sections of the Code and any
fiscal or regulatory legislation, rules or practices adopted pursuant to such
intergovernmental agreement.


“Indemnified Taxes” shall mean Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by the Borrower under this Note.


5



--------------------------------------------------------------------------------

EX 10.36
“Interpolated Screen Rate” means a rate per annum which results from
interpolating on a linear basis between (a) the applicable Screen Rate for the
longest maturity for which a Screen Rate is available that is shorter than such
three (3) month interest period and (b) the applicable Screen Rate for the
shortest maturity for which a Screen Rate is available that is longer than such
three (3) month interest period, in each case at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such three (3)
month interest period.


“Liabilities” means the Loan, interest thereon and all other obligations of the
Borrower under this Note.


“LIBO Loan” means a loan bearing interest at a rate determined by reference to
the Adjusted LIBO Rate.


“LIBO Rate” means the applicable Screen Rate at approximately 11:00 a.m., London
time on the Quotation Day for an interest period of three (3) months, as the
rate for deposits of United States Dollars with a maturity comparable to such
three (3) month interest period. If no Screen Rate shall be available for such
three (3) month interest period but Screen Rates shall be available for
maturities both longer and shorter than such three (3) month interest period,
then the LIBO Rate for such three (3) month interest period shall be the
Interpolated Screen Rate. Notwithstanding the foregoing, if the LIBO Rate,
determined as provided above, would otherwise be less than zero, then the LIBO
Rate shall be deemed to be zero for all purposes.


“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate, the
interest period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Bank in consultation with the Borrower, to reflect the
adoption of such LIBOR Successor Rate and to permit the administration thereof
by the Bank in a manner substantially consistent with market practice (or, if
the Bank determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as the
Bank determines is reasonably necessary in connection with the administration of
this Note in consultation with the Borrower). Any definition of LIBOR Successor
Rate shall provide that in no event shall such LIBOR Successor Rate be less than
zero for purposes of this Note.


“Material Adverse Effect” shall mean an event or condition that has resulted in
a material adverse effect on (a) the business or financial condition of the
Borrower and its Subsidiaries, taken as a whole, (b) the ability of the Borrower
to perform any of its material obligations under this Note or (c) the
enforceability of the Bank’s rights under this Note.


“Note” means this Term Loan Note, as amended, restated, supplemented or
otherwise modified from time to time.


“Overnight Federal Funds Rate” means the rate per annum at which the New York
branch of the Bank, as a branch of a foreign bank, in its sole discretion, can
acquire federal funds in the interbank overnight federal funds market including
through brokers of recognized standing.


“Person” shall mean any natural person, corporation, limited liability company,
business trust, joint venture, association, company, partnership, governmental
authority or other entity.


“Prime Lending Rate” means the rate established by the Bank from time to time as
its prime lending rate for unsecured commercial loans within the United States
(but is not intended to be the lowest rate of interest charged by the Bank in
connection with extensions of credit to debtors).


“Quotation Day” means two (2) Business Days prior to the first day of a three
(3) month interest period unless market practice differs in the London interbank
market for United States Dollars, in which case the Quotation Day for such
currency shall be determined by the Bank in accordance with market practice in
the London interbank market (and if quotations would normally be given by
leading banks in the London interbank market on more than one day, the Quotation
Day shall be the last of those days).
6



--------------------------------------------------------------------------------

EX 10.36


“Sanctioned Country” means at any time, a country or region which is the subject
of comprehensive country-wide or region-wide Sanctions.


“Sanctioned Person” means, at any time, (1) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union, Her
Majesty’s Treasury of the United Kingdom or Australia.


“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (i) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (ii) the United
Nations Security Council, the European Union, Her Majesty’s Treasury of the
United Kingdom or Australia.


“Screen Rate” means the ICE Benchmark Administration Settlement Rate for such
three (3) month interest period as set forth on the applicable Bloomberg screen
(and if such service ceases to be available, another service displaying the
appropriate rate designated by the Bank).


“Significant Subsidiary” shall mean, at any time, each Subsidiary accounting for
more than five percent (5%) of the consolidated revenues of the Borrower for the
most recent period of four consecutive fiscal quarters of the Borrower for which
historical financial statements of the Borrower have been delivered to the Bank
or more than five percent (5%) of the consolidated total assets of the Borrower
at the end of such period; provided that if at the end of or for any such period
of four consecutive fiscal quarters all Subsidiaries that are not Significant
Subsidiaries shall account for more than ten percent (10)% of the consolidated
revenues of the Borrower or more than ten percent (10%) of the consolidated
total assets of the Borrower, the Borrower shall designate sufficient
Subsidiaries as “Significant Subsidiaries” to eliminate such excess (or if the
Borrower shall have failed to designate such Subsidiaries within ten (10)
Business Days, Subsidiaries shall automatically be deemed designated as
Significant Subsidiaries in descending order based on the amounts of their
contributions to consolidated revenues or consolidated total assets, as the case
may be, until such excess shall have been eliminated), and the Subsidiaries so
designated or deemed designated shall for all purposes of this Note constitute
Significant Subsidiaries.


“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board to which the Bank is subject for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board). Such reserve percentages shall include those imposed pursuant to such
Regulation D. The Loan shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to the
Bank under such Regulation D or any comparable regulation. The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.


“Subsidiary” shall mean a subsidiary of the Borrower.


“Voting Shares” shall mean, as to a particular corporation or other Person,
outstanding shares of stock or other equity interests of any class of such
Person entitled to vote in the election of directors, or otherwise to
participate in the direction of the management and policies, of such Person,
excluding shares or equity interests entitled so to vote or participate only
upon the happening of some contingency.


        Nothing in this Note obliges the Bank to do or omit to do anything if it
would, or might in the Bank’s reasonable opinion, constitute a breach of any
AML/CTF Laws applicable to the Bank. The Borrower will provide to the Bank all
information and documents that are within its possession, custody or control
reasonably required by the Bank in order for the Bank to comply with any AML/CTF
Laws. The Borrower agrees that the Bank may disclose any information concerning
it to any law enforcement entity, regulatory agency or court where
7



--------------------------------------------------------------------------------

EX 10.36
required by any laws or regulations. The Borrower will exercise its rights and
perform its obligations in connection with this Note and the Loan in accordance
with all applicable AML/CTF Laws.


        Except as expressly provided to the contrary herein, any communication,
notice or demand to be given hereunder shall be duly given if delivered or
mailed by certified or registered mail or sent by telex or fax as follows:


If to the Borrower, at: Xylem, Inc.
          1 International Drive.
          Rye Brook, NY 10573
Email: mark.rajkowski@xyleminc.com
Fax: (914) 323-5952
Attention: E. Mark Rajkowski, Chief Financial Officer


If to the Bank, at: Australia and New Zealand Banking Group Limited
        277 Park Avenue
        New York, NY 10172
Email: LoanAdminNYC1177AA2@ANZ.com
Fax: (212) 536-9625
Attention: Lending Operations


The Borrower agrees that the Bank may act upon telex, facsimile, email or .pdf
instructions which are received by the Bank from persons purporting to be, or
which instructions appear to be authorized by the Borrower. The Borrower further
agrees to indemnify and hold the Bank harmless from any claims by virtue of the
Bank’s acting upon such upon telex, facsimile, email or .pdf instructions as
such instructions were understood by the Bank except for claims relating solely
from the Bank’s gross negligence, fraud, material breach of this Note or willful
misconduct. The Bank shall not be liable for any errors in transmission or the
illegibility of any documents sent by telex, facsimile, email or as a .pdf. In
the event the Borrower sends the Bank a manually signed confirmation of
instructions previously sent by telex, facsimile, email or as a .pdf, the Bank
shall have no duty to compare it against the previous instructions received by
the Bank nor shall the Bank have any responsibility should the contents of the
written confirmation differ from the telex, facsimile, email or .pdf
instructions acted upon by the Bank.


The Borrower agrees to indemnify and hold harmless the Bank and its Affiliates,
directors, officers, employees, attorneys and agents (each, an “Indemnified
Person”) from and against any loss, cost, liability, damage or expense
(including the reasonable and documented fees and disbursements of counsel of
such Indemnified Person, including all local counsel hired by any such counsel)
incurred by such Indemnified Person in investigating, preparing for, defending
against, or providing evidence, producing documents or taking any other action
in respect of, any commenced or threatened litigation, administrative proceeding
or investigation under any federal securities law or any other statute of any
jurisdiction, or any regulation, or at common law or otherwise, which is alleged
to arise out of or is based upon (i) any untrue statement or alleged untrue
statement of any material fact by the Borrower in any document or schedule
executed or filed with any governmental authority by or on behalf of the
Borrower; (ii) any omission or alleged omission to state any material fact
required to be stated in such document or schedule, or necessary to make the
statements made therein, in light of the circumstances under which made, not
misleading; or (iii) any acts, practices or omissions or alleged acts, practices
or omissions of the Borrower or its agents relating to the use of the proceeds
of the Loan, or in violation of any federal securities law, AML/CTF Laws,
Sanctions or of any other statute, regulation or other law of any jurisdiction
applicable thereto. The indemnity set forth herein shall survive any payment of
all Liabilities or termination of this Note.


No provision of this Note shall require the payment or permit the collection of
interest in excess of the maximum rate permitted by applicable New York law.


8



--------------------------------------------------------------------------------

EX 10.36
The Borrower agrees to pay on demand all reasonable and documented costs and
expenses incurred by the Bank in connection with the preparation, execution and
delivery of this Note and any other documents appurtenant thereto, including
without limitation, the reasonable and documented costs and expenses of the
Bank’s counsel. The Borrower agrees to pay on demand all documented costs and
expenses, if any, incurred by the Bank and the reasonable and documented costs
and expenses of counsel for the Bank in connection with the enforcement of this
Note.


This Note may not be amended without the prior written consent of the Borrower
and the Bank.


The provisions of this Note shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby.
The Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Bank (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void). The Bank may at any time assign to one or more Persons all or a
portion of its rights and obligations under this Note (including all or a
portion of the Loan at the time owing to it) with the prior written consent of
the Borrower (such consent not to be unreasonably withheld or delayed); provided
that the Borrower’s prior written consent shall not be required in the case of
an assignment to an Affiliate of the Bank (as defined above) or if an Event of
Default has occurred and is continuing at the time of such assignment; provided,
further, that the Borrower shall be deemed to have consented to an assignment
unless it shall have objected thereto by written notice to the Bank within ten
Business Days after having received notice thereof.


The Bank, acting solely for this purpose as an agent of the Borrower, shall
maintain a register for the recordation of the names and addresses of each
Recipient and principal amounts (and stated interest) of the Loan owing to, each
Recipient pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower and each Recipient shall treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Recipient hereunder for all
purposes of this Note. The Register shall be available for inspection by
Borrower and any Recipient, at any reasonable time and from time to time upon
reasonable prior notice. Each Recipient that sells a participation shall, acting
solely for this purpose as an agent of the Borrower, maintain a register on
which it enters the name and address of each participant and the principal
amounts (and stated interest) of each participant’s interest in the Loan or
other obligations under the Note (the “Participant Register”); provided that no
Recipient shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any participant or any
information relating to a participant’s interest in any obligations under the
Note or any related document) to any Person except to the extent that such
disclosure is necessary to establish that such obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Recipient shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Note
notwithstanding any notice to the contrary.


THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE BORROWER HEREUNDER SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
EACH OF THE BORROWER AND THE BANK HEREBY IRREVOCABLY WAIVES ALL RIGHT OF TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN
CONNECTION WITH THIS NOTE OR ANY MATTER ARISING HEREUNDER. EACH OF THE BORROWER
AND BANK SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS
SITTING IN THE CITY OF NEW YORK TO RESOLVE ANY CLAIM OR DISPUTE ARISING
HEREUNDER. THE BORROWER HEREBY EXPRESSLY WAIVES PRESENTMENT, PROTEST, NOTICE OF
PROTEST AND/OR OF DEFAULT, NOTICE OF DISHONOR AND ALL OTHER NOTICES OR DEMANDS
RELATING TO THIS NOTE.


This Note may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Note by telecopy, emailed pdf.
or any other electronic means that reproduces an image of the actual executed
signature page shall be effective as delivery of a
9



--------------------------------------------------------------------------------

EX 10.36
manually executed counterpart of this Note. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Note and the transactions contemplated
hereby shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act.


[Remainder of page intentionally left blank.]




10




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed and
delivered by an authorized officer as of the day and year first above written.




Xylem Inc. as the Borrower






By: /s/ E. Mark Rajkowski
Name: E. Mark Rajkowski
Title: Senior Vice President and Chief Financial Officer


ACCEPTED AND AGREED:


AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED,as the Bank






By: /s/ Robert Grillo
Name: Robert Grillo
Title: Director




Signature Page – Term Loan Note